Filed 10/21/20 In re I.G. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  In re I.G. et al., Persons                                 B305490
  Coming Under the Juvenile
  Court Law.                                                 (Los Angeles County
  LOS ANGELES COUNTY                                         Super. Ct. No. 19CCJP07457)
  DEPARTMENT OF
  CHILDREN AND FAMILY
  SERVICES,

       Plaintiff and
  Respondent,

            v.

  ALLAN G.,

       Defendant and
  Appellant.


      APPEAL from orders of the Superior Court of Los
 Angeles County, Steff R. Padilla, Judge. Affirmed.
     John L. Dodd, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy,
Principal Deputy County Counsel, Stephen D. Watson,
Deputy County Counsel for Plaintiff and Respondent.
             ________________________________

      Allan G. (father) appeals the juvenile court’s order
declaring his three children dependents under Welfare and
Institutions Code section 300, subdivision (b)(1).1 Father
contends there is insufficient evidence to support the court’s
order, while the respondent Los Angeles County Department
of Children and Family Services (Department) contends the
findings and orders are supported by substantial evidence.
We affirm.




     1 Further statutory references are to the Welfare and
Institutions Code unless stated otherwise.




                              2
   FACTUAL AND PROCEDURAL BACKGROUND2

      Father and B.G. (mother)3 have three children: I.G.
(daughter) was born in June 2006; Carlo G. was born in
March 2009, and Samuel G. was born in February 2012. The
family has lived with paternal grandparents for around 13
years. In February 2019, mother was diagnosed with cancer;
she moved in with maternal grandmother a few months
later. Daughter stayed with mother, and the boys stayed
with father. Father is not allowed at maternal
grandmother’s home.

Referral and initial investigation

      The Department received a referral following an
argument between mother and father the evening of Friday,
October 11, 2019. The caller reported that the argument
lasted about an hour, father was yelling, and mother and
children were crying. Law enforcement was contacted, but
father was grabbing the children and telling them to get
inside the house, and law enforcement did not respond


     2  For the present summary, consistent with the
substantial evidence standard of review, “we state the facts
in the manner most favorable to the dependency court’s
order.” (In re Janee W. (2006) 140 Cal.App.4th 1444, 1448,
fn. 1.)

     3   Mother is not a party to this appeal.




                                3
because the family was already inside. While the caller did
not see father grab mother, someone mentioned witnessing
father do so. The caller described father as controlling, with
a “machismo” type of attitude. According to the caller, father
has told the children, “If you guys leave, you’ll never see me
again,” and made statements that perhaps he was better off
dead. The caller also suspected father used marijuana and
some other substance, stating that father would come home
very late two or three times a week. The caller reported that
mother is being treated for cancer, and students at the
children’s school report the children’s appearance and
cleanliness has declined in the last three or four months.
      In the last half of October 2019, the social worker
interviewed mother, father, the three children, and paternal
grandparents. Mother had learned of father’s infidelity
about a year and a half earlier, and was diagnosed with
breast cancer in early 2019. Mother moved in with maternal
grandmother in May 2019, after her doctor warned her about
the risks of living in a home with 13 other people. Mother
had a blood infection two weeks earlier, and after father
made a scene, maternal grandmother told him he was no
longer welcome. Mother acknowledged that she remained at
maternal grandmother’s home more for marital reasons than
medical ones. Father reported feeling lost without mother
being there, but he had started counseling about a month
earlier. Father reported that he and mother had
disagreements about which parent the children would stay
with, and the incident on October 11, 2019, occurred because




                              4
mother wanted to take the boys to stay with her at maternal
grandmother’s home and had accused father of brainwashing
the boys to not want to stay at maternal grandmother’s
home. Both parents denied that father grabbed mother on
the night of the incident that triggered the Department’s
investigation, and they both denied any physical abuse in
their relationship.
      Responding to questions about drug use, father
admitted using methamphetamine “off and on” for 13 years,
but claimed he had not used in the past two months, and
was never a regular user. He admitted to using marijuana,
but said he was trying to decrease his use. Mother admitted
using methamphetamine once when she was 21 years old,
and again for about a year, 18 months ago, when she learned
of father’s infidelity. She chose not to be around father
because he was still using and she knew it would be a
temptation. She had not used since being diagnosed with
breast cancer in early 2019. Both parents agreed to drug
test, and both tested positive for marijuana.
      Mother described father as emotionally manipulative,
reporting that father told the boys she had abandoned them,
and that father has previously threatened to kill himself if
mother leaves. Mother said that despite father’s drug use
and his emotional manipulation, he is a good father who
would not hurt his children.
      Paternal grandparents and the children denied any
physical violence between the parents. The children
appeared clean and appropriately dressed. Daughter




                             5
wanted counseling support because of her mother’s cancer
diagnosis and mother’s decision to move out; daughter
reported that mother had signed a form permitting
counseling, but father would not. Daughter reported parents
had been arguing more recently, yelling, screaming and
cursing, usually about money. Daughter said father was
depressed and was not working, but she had no concerns
about the boys’ safety with him.
      On October 23, 2019, the social worker assisted mother
and father with a visitation plan and a safety agreement
under which neither parent would be with the children if
they were under the influence, and father agreed not to drive
the children because he did not have a valid driver’s license.
The parents agreed to give the boys the choice of sleeping at
either home, and both parents would honor the boys’
decision. On October 28, 2019, father enrolled in a drug and
alcohol program, and the social worker gave mother resource
referrals.

Further investigation and petition

     On November 5, 2019, when Samuel chose to sleep at
mother’s home, father became upset and demanded that
Samuel return to father’s home. Mother refused, and father
threatened to call the police. Mother kept Samuel home
from school on November 6, 2019, because he was afraid
father would be angry with him. The social worker spoke
separately with each parent that day, describing them as




                              6
“heated, upset and emotional.” Father accused the social
worker of being biased and not upholding the agreement
made by the parents. The social worker scheduled a child
and family team (CFT) meeting.
      Just before the CFT meeting on November 13, 2019,
mother served father court paperwork in a family law court
case, seeking sole custody of the children, child and spousal
support, and other relief. The declaration supporting
mother’s request for custody stated that father refused to
allow the boys to stay with mother in an effort to use the
children to persuade mother to return to the family home
and not proceed with dissolution of the marriage. Mother
stated in her declaration that father “has a temper and has
demonstrated that temper during our marriage and in the
presence of our children. [Father] has punched a hole in the
wall, has punched a car windshield and has yelled at me in
front of the children. When [father] becomes angry or upset,
he threatens to kill himself. I believe this behavior is
causing stress to our children and is one of the reasons that I
cannot continue to be married to [father.]”
      The social worker interviewed the children a second
time in November 2019. Daughter refused to visit with
father without supervision, admitting to emotional trauma
and manipulation, but denying emotional abuse. The boys
reported being frustrated and confused about visits, and the
social worker reported that the children are being exposed to
strong emotionally charged situations as a result of the
parents’ ongoing marital and custodial conflicts. Samuel’s




                              7
teacher observed him to be sad and believed the home
environment was impacting his ability to focus. Daughter’s
guidance counselor reported daughter was enduring ongoing
stress stemming from mother’s diagnosis and the family
conflict.
       Based on the family’s situation, the Department
recommended that the children remain in parental custody,
but that the court provide ongoing supervision to ensure
parents completed necessary programs and classes in an
attempt to minimize any ongoing concerns for the children.
       On November 19, 2019, the Department filed a petition
with allegations under subdivisions (a) and (b) of section 300
(counts a-1 and b-4) based on father’s “violent assaultive
behavior in the children’s presence,” specifically the prior
incidents where father punched a hole in the wall at the
family home and when he struck a car windshield with his
fists. Additional allegations under section 300, subdivisions
(b)(1) and (c) were based on drug use by mother and father
(counts b-1 and b-2), father’s mental and emotional problems
(count b-3), and emotional abuse by the father, by involving
the children in the parents’ marital conflict (count c-1).

Jurisdiction and Disposition Report

      In its January 22, 2020 report, the Department stated
that the custody hearing previously noticed by mother did
not go forward because the parents had reconciled and were
living together again. A search of father’s criminal history




                              8
showed he had prior convictions for disorderly conduct,
driving on a suspended license, and burglary, as well as a
2016 bench warrant, which was no longer active.
      A social worker interviewed both parents, all three
children, paternal grandfather, and a paternal aunt in early
January. Attempts to contact a different paternal aunt and
maternal grandmother were unsuccessful.
      Regarding the allegation that father had punched a
hole in a wall, neither Carlo nor Samuel recalled father
hitting a wall. The recollections given by mother, father,
daughter, and paternal grandfather varied in some details.
Paternal grandfather reported the incident took place three
years ago. Mother and father were arguing because father
had been yelling at the children. When the social worker
asked paternal grandfather where the children were when
the incident took place, he stated: “They were in the room. I
don’t think they heard, but you could hear the hit.” Mother
recalled that the incident took place two or three years ago,
when father had a disagreement with paternal
grandparents, and that she and the children learned about it
later. According to mother, this was not the only time father
hit an object, but other incidents were much earlier. Father
stated the incident occurred five to ten years ago, when he
had walked away from a dispute, but was still upset.
According to father, no one saw him do it, but people in the
house could hear it, and he punched a divider, not a wall.
He described it as a one-time incident and could not recall
whether the dispute was with his wife or his parents.




                              9
Daughter said she remembers seeing the hole in the wall
after the incident, but did not remember where in the house
she was when it occurred. When asked how she knew that
father caused the hole, she recalled that father was
frustrated and walked outside, and “We kinda just knew.”
Paternal aunt was aware that father caused a hole hitting
the kitchen door, but the incident occurred eight to ten years
ago. She denied any domestic violence between mother and
father, but noted that maternal grandmother hates father
and has accused him of putting his hands on mother.
      Describing the incident where father hit the car
window, mother said it took place about 18 months earlier,
when she and father were in a verbal argument; she got in
the car to leave, and father hit the windshield but did not
break it. Asked how she felt, she said: “It was scary. I
would hope that he would never do that to my face, but being
right there, it was kinda scary.” She said the children did
not witness the incident. The children denied knowing about
the incident.
      Everyone interviewed acknowledged that mother and
father would engage in loud arguments that others could
overhear, but denied any physical violence. Daughter said
parents would argue in a different room, but the children
could hear them arguing, and she would tell her siblings to
close their ears. Samuel felt sad when he heard mother and
father arguing, and he hid under the bed because he did not
want to hear them. Asked about father’s behavior when
angry, the children said father would yell and then go




                             10
outside to calm down by doing something like going for a
walk or playing basketball.
       Mother described father as verbally aggressive and
manipulative. She acknowledged that father has a temper.
She said father has become more mellow since he stopped
using drugs, and since the Department became involved
with the family. Asked for a specific example of father’s
verbal manipulation, she said father would not take the
children to the hospital to visit her. When he and paternal
grandmother visited her in the hospital, they would make
her feel bad and ask her when she was going to come home
to take care of the children. Father would tell the children
that mother had betrayed and abandoned them. Mother was
undergoing chemotherapy and radiation for stage four breast
cancer, and would need multiple surgeries. According to
mother, father would manipulate the kids by questioning
them when they wanted to stay with mother when she was
still at maternal grandmother’s home. Asked why she had
returned to father if she had ongoing concerns, she
responded: “I’m here because it’s a lot less stressful for me
and for my kids. Dealing with cancer and dealing with
divorce is too much.” She is giving father a year to improve
their relationship.
       Daughter still wanted counseling, and admitted that
her concerns about her parent’s relationship and the
possibility of her parents separating sometimes prevented
her from focusing at school. Father did not think his
children needed counseling, and felt like consenting to




                             11
counseling might be used as ammunition against him in
family court.

Adjudication continued to consider voluntary case plan

      On the scheduled adjudication date in late January
2020, father’s counsel asked for a continuance, advising the
court that an assessment under section 3014 might be
appropriate. County counsel agreed, as did the children’s
counsel.
      In February 2020, the dependency investigator spoke
to father and explained the option of a section 301 contract,
where the family would agree to participate in services, and
the petition would be dismissed, but the Department would
retain the option of reopening the court proceeding if the
family was not compliant. Father responded that he spoke
to his attorney, did not believe the Department’s
involvement was necessary, and planned to fight the case.



     4  Section 301 authorizes the Department to engage in
voluntary, informal supervision where the social worker
“determines that a child is within the jurisdiction of the
juvenile court or will probably soon be within that
jurisdiction.” (§ 301, subd. (a).) Through such voluntary
supervision, “the social worker shall attempt to ameliorate
the situation that brings the child within, or creates the
probability that the child will be within, the jurisdiction of
Section 300 by providing or arranging to contract for all
appropriate child welfare services . . . .” (Ibid.)




                              12
      According to the Department, although father was
making positive progress in substance use and anger control,
it remained concerned that without continued involvement,
problems would re-emerge. Mother reported father’s
positive changes started after the Department became
involved, but father did not agree to the Department’s
continued involvement and he had only recently started to
address the issues in counseling. In addition, mother and
daughter had not yet started individual counseling, nor had
the couple addressed their marital issues in couple’s
counseling. The Department recommended continued
involvement to ensure the parents continued to receive
support and reduce the risk of future abuse.

     Adjudication hearing

      The jurisdiction and disposition hearing took place on
March 3, 2020. The court admitted into evidence the
Department’s reports and attachments, and a letter showing
father’s participation in a drug program.
      Arguing in support of the jurisdictional allegations, the
Department highlighted father’s actions punching a hole in
the wall and hitting mother’s windshield with his fists (count
b-4), arguing that without services and court supervision,
the domestic violence would continue. Touching on counts b-
3 and c-1, the Department argued that father’s emotional
state and his statements to the children amount to
emotional manipulation warranting jurisdiction. Minor’s




                              13
counsel started her argument by noting that the children
wanted the court to know that now that the family was
together, they wanted the petition dismissed. Nevertheless,
taking into account father’s failure or refusal to take
responsibility for how his words and actions were causing
harm to the children, minor’s counsel asked the court to
sustain either b-3 or b-4, but dismiss the substance use
allegations under b-1 and b-2. Mother’s attorney sought
dismissal, arguing there was no current or ongoing risk. The
court then asked father’s attorney to focus his argument
solely on count b-4. Father’s attorney pointed out that count
b-4 does not allege domestic violence, and there was no
evidence of physical violence between the parents. Even for
the two incidents of physical aggression, when father
punched a wall and the car windshield, there was no
evidence the children were present. The court permitted the
Department to respond to father’s argument, and the
Department pointed out that the family was experiencing
escalating verbal domestic violence, where the children could
hear the parents arguing, and in light of the additional
stresses posed by mother’s illness, the children needed
protection from the possibility of escalating disputes between
mother and father.
      The court then dismissed all counts except for b-4,
which it sustained with written interlineations as follows:
“b-4: On prior occasions, [father] engaged in violent
assaultive behavior in the children’s presence. On a prior
occasion, the father struck the wall with the father’s fists




                             14
and caused a hole in the wall. Father has engaged in
verbally assaultive language. Father continues to engage in
this behavior. Father has refused to provide the appropriate
counseling services to the children in order to ameliorate
these concerns. On a prior occasion, the father struck the
car windshield with [the] father’s fists. Such violent conduct
on the part of the father endangers the child[ren]’s physical
and emotional health and safety and places the child[ren] at
risk of serious physical harm, damage, and danger.” The
court commented that domestic violence does not include
hitting only, it also includes emotional abuse, control, and
manipulation with no insight or acceptance of responsibility,
and so it was sustaining the amended language for count b-
4.

                       DISCUSSION

      Father’s sole contention on appeal is that the evidence
is inadequate to support dependency jurisdiction under
section 300, subdivision (b)(1). We disagree.

Standard of review

      We review jurisdictional findings for substantial
evidence. (In re Yolanda L. (2017) 7 Cal.App.5th 987, 992.)
“In doing so, we view the record in the light most favorable
to the juvenile court’s determinations, drawing all
reasonable inferences from the evidence to support the




                              15
juvenile court’s findings and orders. Issues of fact and
credibility are the province of the juvenile court and we
neither reweigh the evidence nor exercise our independent
judgment. [Citation.] But substantial evidence ‘is not
synonymous with any evidence. [Citations.] A decision
supported by a mere scintilla of evidence need not be
affirmed on appeal. [Citation.] . . . “The ultimate test is
whether it is reasonable for a trier of fact to make the ruling
in question in light of the whole record.” [Citation.]’
[Citation.]” (Ibid.) Substantial evidence can be based on
inferences that are grounded in logic and reason, but not
speculation or conjecture alone. (In re Donovan L. (2016)
244 Cal.App.4th 1075, 1093; Patricia W. v. Superior Court
(2016) 244 Cal.App.4th 397, 420; In re James R. (2009) 176
Cal.App.4th 129, 135.) To obtain reversal, the appealing
party must show there is no evidence of a sufficiently
substantial nature to support the findings or order. (In re
D.C. (2015) 243 Cal.App.4th 41, 52.)

Governing law

      Dependency jurisdiction is warranted when “[t]he child
has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the
failure or inability of his or her parent or guardian to
adequately supervise or protect the child.” (§ 300, subd.
(b)(1); In re R.T. (2017) 3 Cal.5th 622, 624.) Section 300,
subdivision (b)(1) “authorizes dependency jurisdiction




                              16
without a finding that a parent is at fault or blameworthy
for her failure or inability to supervise or protect her child.”
(In re R.T., supra, at pp. 624, 627–633, 636–637, fn. 6
[disapproving In re Precious D. (2010) 189 Cal.App.4th 1251,
and rejecting the reasoning requiring parental neglect for
jurisdiction as set forth in In re Rocco M. (1991) 1
Cal.App.4th 814, 820].) To sustain an allegation based on
risk of future harm to the child, that risk must be shown to
exist at the time the court makes the jurisdictional finding,
but the court need not wait until the child is seriously
injured to assume jurisdiction. (In re Yolanda L., supra, 7
Cal.App.5th at p. 993.) “To establish a defined risk of harm
at the time of the hearing, there ‘must be some reason
beyond mere speculation to believe the alleged conduct will
recur. [Citation.]’ [Citation.]” (In re D.L. (2018) 22
Cal.App.5th 1142, 1146; see In re Kadence P. (2015) 241
Cal.App.4th 1376, 1383–1384, quoting In re S.O. (2002) 103
Cal.App.4th 453, 461 [“[a] parent’s ‘“[p]ast conduct may be
probative of current conditions” if there is reason to believe
that the conduct will continue’”].)
      If a child is otherwise safe and healthy, and the
jurisdictional allegation is based on a single episode of
endangering conduct, “‘a juvenile court should consider the
nature of the conduct and all surrounding circumstances. It
should also consider the present circumstances, which might
include, among other things, evidence of the parent’s current
understanding of and attitude toward the past conduct that
endangered a child, or participation in educational




                              17
programs, or other steps taken, by the parent to address the
problematic conduct in the interim, and probationary
support and supervision already being provided through the
criminal courts that would help a parent avoid a recurrence
of such an incident. The nature and circumstances of a
single incident of harmful or potentially harmful conduct
may be sufficient, in a particular case, to establish current
risk depending upon present circumstances.’ [Citation.] We
must have a basis to conclude there is a substantial risk the
parent’s endangering behavior will recur.” (In re John M.
(2013) 217 Cal.App.4th 410, 418–419, quoting In re J.N.
(2010) 181 Cal.App.4th 1010, 1025–1026.)
      However, a court’s determination of risk cannot be
based upon speculation alone. Instead, section 300,
subdivision (b), in other words, requires a showing of
“concrete harm or risk of physical harm to the child.” (In re
Rocco M., supra, 1 Cal.App.4th at p. 821, italics added.) “As
appellate courts have repeatedly stressed, ‘“[s]ubdivision (b)
means what it says. Before courts and agencies can exert
jurisdiction under section 300, subdivision (b), there must be
evidence indicating that the child is exposed to a substantial
risk of serious physical harm or illness.”’ [Citations.]” (In re
Jesus M. (2015) 235 Cal.App.4th 104, 111; accord, In re T.V.
(2013) 217 Cal.App.4th 126, 133, quoting In re R.V. (2012)
208 Cal.App.4th 837, 843 [“‘[t]he court need not wait until a
child is seriously abused or injured to assume jurisdiction
and take the steps necessary to protect the child’”].)




                               18
Analysis

      We agree with father that, without more, the evidence
of the single incident here of him punching a hole through
the wall, two or three years earlier, would be insufficient to
support dependency jurisdiction under subdivision (b)(1) of
section 300. But in deciding that the children were at
present risk of harm, the court correctly considered the
totality of the circumstances, which taken together, provided
substantial evidence to support dependency jurisdiction.
Father’s lengthy history of drug use, the incidents of
physical aggression, ongoing heated verbal arguments
between the parents even during mother’s illness, and
father’s refusal to acknowledge the risks those factors posed
to his children, when considered together, support the court’s
jurisdictional finding.
      Father has an acknowledged, lengthy history of drug
use for both marijuana and methamphetamine. By his own
admission, he used methamphetamine off and on for 13
years, and only stopped using two months before the
Department’s October 2019 investigation. He also
introduced mother to the drug, and was her “connect”
(presumably meaning her source of drugs) when she was
using. In fact, mother said part of the reason for her moving
in with maternal grandmother was to avoid the temptation
when father was still using. Father’s recent participation in
a substance abuse program likely led the court to conclude
that there was insufficient evidence to support a finding of




                             19
current risk based on father’s substance abuse, but that does
not preclude the court from considering father’s drug use
history as a contributory factor in ongoing volatility in the
parents’ relationship.
      Before her stage four breast cancer diagnosis, mother
had been the children’s primary caretaker. Her illness and
her discovery of father’s infidelity had caused mother to re-
evaluate her role and her relationship with father. She
described father as emotionally manipulative, accusing
mother of abandoning him and threatening to kill himself if
mother left. Rather than being supportive of his wife’s very
serious medical challenges, the record shows that father
became more antagonistic, refusing to bring the children to
the hospital to visit mother, threatening to call the police
when Samuel chose to stay with mother rather than father,
and making statements to the children that mother had
abandoned them. Mother moved out for a time, and only
moved back to minimize a stressful situation.
      Although father had recently started making positive
progress with substance abuse treatment and was attending
counseling, he did not think his family needed help and
therefore was unwilling to consent to counseling for the
children. When father’s attorney requested a continuance to
consider a voluntary contract with the Department under
section 301, father refused, stating it was unnecessary for
the Department to be involved. In light of father’s past
conduct, which included violent outbursts, and father’s
refusal to acknowledge and accept the need to address how




                             20
his conduct affected the family, the court made a reasonable
inference that absent court supervision, the family’s
problems were likely to escalate, placing the children at risk
of serious physical harm. (In re T.V., supra, 217 Cal.App.4th
at p. 133.)

Domestic violence and the definition of “abuse”

      Father also argues that the court erred in taking an
expansive view of the meaning of domestic violence to
include emotional abuse unaccompanied by physical
violence, or the threat of such violence, against a person,
rather than an object. Father cites to S.M. v. E.P. (2010) 184
Cal.App.4th 1249 to argue that father’s behavior does not
even amount to abuse as that term is defined in the
Domestic Violence Protection Act, or DVPA (Fam. Code,
§ 6200 et seq.) The Department does not respond to this
part of father’s argument, but having considered the
relevant case law, we find father’s argument to be flawed in
several respects. First, we disagree that the definition of
abuse given in Family Code section 62035 can or should be

     5  The full text of Family Code section 6203 reads as
follows:
      “(a) For purposes of this act, ‘abuse’ means any of the
following:
      (1) To intentionally or recklessly cause or attempt to
cause bodily injury.
      (2) Sexual assault.




                              21
used as a proxy for whether a minor is at risk of harm under
section 300, subdivision (b)(1) due to domestic violence in the
home. Although juvenile and family courts both handle
matters involving domestic violence, we have previously
noted that “the two courts operate under separate statutory
schemes and serve distinct purposes. (In re Chantal S.
(1996) 13 Cal.4th 196, 200–201; In re J.T. (2014) 228
Cal.App.4th 953, 961.) [¶] ‘[D]ue to the separate and
distinct purposes of the juvenile and family courts, many
Family Code provisions do not apply in dependency
proceedings.’ (In re J.T., supra, 228 Cal.App.4th at p. 961.)”
(In re C.M. (2019) 38 Cal.App.5th 101, 108.) Father has
provided no persuasive explanation for why a juvenile court,
whose focus is on child protection, should use the definition
of domestic violence provided in the Family Code.
      Second, even if we were to agree—which we do not—
that Family Code section 6203 governs whether there was
sufficient evidence that the children were at substantial risk
of serious harm, father’s reliance on S.M. v. E.P., supra, 184
Cal.App.4th 1249 is unwarranted in light of the broad
definition of “abuse” under the DVPA. In S.M. v. E.P., the
Court of Appeal did not explore the full parameters of


      (3) To place a person in reasonable apprehension of
imminent serious bodily injury to that person or to another.
      (4) To engage in any behavior that has been or could be
enjoined pursuant to Section 6320.
      (b) Abuse is not limited to the actual infliction of
physical injury or assault.”




                              22
abusive conduct under the DVPA, and was instead narrowly
focused on whether the limited facts found true in that case
(pulling mother’s covers off her in the middle of the night,
refusing to allow mother to leave with their eight-month-old
child after police had arrived at mother’s request, and asking
to be arrested) met the requirements for a restraining order
that would also affect statutory presumptions for custody of
the child. (Id. at pp. 1265–1266.)
      Third, although the juvenile court here emphasized
that domestic abuse includes emotional abuse, control, and
manipulation with no insight or acceptance of responsibility,
the evidence on the record indicates that such abuse was
additional to incidents involving physical violence. In
affirming the juvenile court’s assertions of jurisdiction, we
emphasize that our opinion is limited to the particular facts
of the case before us, and we are not opining on whether
verbal abuse without physical violence in other
circumstances would or would not support a finding of
dependency jurisdiction.




                             23
                 DISPOSITION

The juvenile court’s order is affirmed.



     MOOR, J.

I concur:




     RUBIN, P. J.




                        24
In re I.G. et al.
B305490



BAKER, J., Dissenting



       This appeal is not about how to define domestic violence.
Even where there has been an instance of physical violence
between a minor’s parents, that does not automatically mean
dependency jurisdiction over the minor is proper. Rather, the
question here, as in all such cases, is whether the minors
themselves are at substantial risk of suffering serious physical
harm.
       The answer to that question on these facts is no. The
parents in this case argued, sometimes vociferously, but unless
we are prepared to bless an unprecedented expansion of the
grounds on which the courts of this State may displace parental
child rearing, those verbal arguments do not mean the minors
were at substantial risk of serious physical harm. Insofar as the
Department and the juvenile court relied on two instances when
the father struck inanimate objects years earlier (outside the
presence of the minors) as reason to assert dependency
jurisdiction, those incidents are actually evidence indicating
there is no current risk of harm to the minors; if the father’s
behavior did not “escalate” in the past two to three years, why
would it now?
       The majority’s nebulous incantation of the “totality of the
circumstances” cannot save the deficient jurisdiction finding,
particularly when many of the circumstances the majority relies
on were not alleged in the dependency petition or were found to
be an inadequate basis for jurisdiction by the juvenile court itself.
The father in this case has parenting shortcomings, to be sure,
but even under the deferential substantial evidence standard,
there is insufficient evidence the minors are at substantial risk of
serious physical harm for the reason alleged in the sole count of
the dependency petition that the juvenile court found true. I
would accordingly reverse.




                            BAKER, J.




                                  2